Morphy, J.
A verdict and judgment having been rendered below against the defendant, he moved for a new trial on the ground of newly discovered evidence. This motion was overruled, and he has appealed.
The evidence sworn to have been discovered by the defendant since the trial of his case, is, that two of the witnesses whose testimony went to the jury, to wit, Lewis Carpenter and Sarah Cook, were inimical to him, and that they were not worthy of belief under oath. Tn support of his motion, the defendant offered the affidavits of two persons, who state, in substance, that they have *57always known Lewis Carpenter and Sarah Cook as bad characters ; that they have good reason to believe that these individuals are inimical to the defendant; that, in their opinion, they are not to be depended on as to honesty and veracity, and that they would not believe them under oath, when prejudiced and unfriendly towards a person, &c.
■ Applications of this kind are always addressed to the sound discretion of the inferior courts, who properly receive them with great caution. Unless their decision be clearly erroneous, we have often said that we will not interfere. This suit was tried in April, 1843, and the testimony of the persons said to be unworthy of belief, was taken in the months of April and June, 1 839. They were living in the neighborhood of the defendant; and yet no attempt to invalidate their testimony was made on the trial. It is difficult to believe that, with ordinary diligence, the defendant could not have discovered, from June, 1839, to April, 1843, the evidence which he brought forward so shortly after the trial. From the record we are also induced to believe, that the Judge may have been satisfied that, even without the testimony of Carpenter and Sarah Cook, there was sufficient evidence to support the verdict, and justice had been done between the parties. We cannot say that he erred in refusing an application for a new trial, made under such circumstances, and supported by affidavits of this kind.

Judgment affirmed.